DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities:
During cursory review it appears that the specification has some discrepancies. For example “impurity barrier interface” is labeled as 130 and also as 133.
The office is advising to go through the whole specification and make corrections to discrepancies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US publication 2014/0131782 A1), hereinafter referred to as Freeman782, in view of Hongzhe Wu et al. (CN 102629558 A (submitted on IDS dated 5/1/2020), using English machine translation), hereinafter referred to as Hongzhe558.

Regarding claim 1, Freeman782 teaches a method of manufacturing a low temperature polysilicon thin film (fig. 1-6 and related text), comprising: forming a buffer layer (106, [0034]) on a substrate; forming a first silicon layer (104 that is under 110, [0034-0036], fig. 3) on the buffer layer; forming a second silicon layer (104 that is over 110, [0034-0036], fig. 3) on the first silicon layer, and forming a substrate impurity barrier interface (110, [0035-0036]) between the first silicon layer and the second silicon layer (fig. 3), wherein the second silicon layer is thicker than the first silicon layer (fig. 3), the first silicon layer and the second silicon layer are discontinuously deposited to generate a dislocation between the first silicon layer and the second silicon layer as the substrate impurity barrier interface ([0034-0038]), and annealing the first silicon layer and the second silicon layer (fig. 4).
Freeman782 does not explicitly teach and annealing the first silicon layer and the second silicon layer to form a polysilicon layer. 
Hongzhe558 teaches and annealing the first silicon layer and the second silicon layer to form a polysilicon layer (page 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Freeman782 with that of Hongzhe558 so that and annealing the first silicon layer and the second silicon layer to form a polysilicon layer so that the carrier mobility is greatly improved (page 5).
Regarding claim 7, Hongzhe558 teaches wherein the buffer layer comprises a plurality of sub-buffer layers (page 5).
Regarding claim 8, Freeman782 teaches wherein the annealing is laser annealing (page 6-7).

Claim Rejections - 35 USC § 102 or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 12-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hongzhe Wu et al. (CN 102629558 A (submitted on IDS dated 5/1/2020), using English machine translation), hereinafter referred to as Hongzhe558, or, in the alternative, under 35 U.S.C. 103 as obvious over Hongzhe558 in view of Freeman et al. (US publication 2014/0131782 A1), hereinafter referred to as Freeman782.

Regarding claim 12, Hongzhe558 teaches a method of manufacturing a low temperature polysilicon thin film transistor (fig. 1-11 and related text), comprising the steps of: forming a buffer layer (110, page 5) on a substrate (100); forming a first silicon layer (120, page 6, fig. 1)) on the buffer layer; forming a second silicon layer (140+150, page 6-7, fig. 4-5) on the first silicon layer, and forming a substrate impurity barrier interface (130, page 6-7, fig. 3) between the first silicon layer and the second silicon layer, wherein the second silicon layer is thicker than the first silicon layer (140+150 is thicker than 120); annealing the first silicon layer and the second silicon layer to form a polysilicon layer (page 6-7); forming a gate insulating layer (300, page 7, fig. 8) on the polysilicon layer; forming a gate (410, page 7) on the gate insulating layer; and forming a source electrode and a drain electrode (810, page 9, fig. 11) wherein the source electrode and the drain electrode are electrically connected to the polysilicon layer (fig. 11).

Freeman782 teaches forming a substrate impurity barrier interface (110, [0035-0036]) between the first silicon layer and the second silicon layer (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Hongzhe558 with that of Freeman782 so that forming a substrate impurity barrier interface between the first silicon layer and the second silicon layer to prevent the impurities from diffusing therethrough (ABSTRACT).
Regarding claim 13, Freeman782 teaches wherein the first silicon layer and the second silicon layer are discontinuously deposited to generate a dislocation between the first silicon layer and the second silicon layer as the substrate impurity barrier interface ([0034-0038], fig. 3).
Regarding claim 19, Hongzhe558 teaches wherein the buffer layer comprises a plurality of sub-buffer layers (page 5).
Regarding claim 20, Hongzhe558 teaches wherein the annealing is laser annealing (page 6-7).
Allowable Subject Matter
Claims 2-6 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.

Claims 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 is allowable because the prior arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render 
Freeman782 and Hongzhe558 in combination disclose some features of the claimed invention (see rejection of claim 1 and 12 above) but there is no motivation/teaching and do not render obvious to combine/modify Freeman782 and Hongzhe558 or any other prior arts of record so that limitations of claim 9 as a whole can be met. Dependent claims are allowable for their dependency to allowable independent claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828